Notice of Allowance
The amendments and response filed 13 July 2022 are acknowledged and have been considered in their entirety.  Claims 1-3, 5-8, 13-18, 38-40, 44, 47, 49-59 are pending.

Withdrawal of Previous Rejections
The rejection of claims 1-2, 5-8, 13-18, 38-40, 41, 44 and 47 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the amendments to provide antecedence of the AimR polypeptide existing or being introduced into the cell(s).
The rejection of claims 1-8, 13-18, 38-40, 42, 44 and 47 under 35 U.S.C. 112(b) as being indefinite for recitation of laboratory terms not recognizable by a skilled artisan because they are not utilized in the art at the time of filing and because they are not defined in the specification is withdrawn in view of the amendments to introduce specific sequences for “AimR”, “AimX”, “AimP” and “AimR responsive element”.
The rejection of claims 1-8, 13-18, 38-40, 42, 44 and 47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments to introduce specific sequences for “AimR”, “AimX”, “AimP” and “AimR responsive element”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Martin Moynihan on 07 September 2022.
The application has been amended as follows: 
In the Claims of 08/23/2022:
18.	(Currently amended) The method of claim 13, wherein said DNA editing agent is selected from the group consisting of zinc finger nuclease, an effector protein of Class 2 CRISPR/Cas 

	60.	(New)  The method of claim 18, wherein the Class 2 CRISPR/Cas is selected from the group consisting of Cas9, Cpf1, C2c1 and C2c3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to methods of controlling the expression of a nucleic acid encoding an expression product of interest in a cell by utilizing a novel phage arbitrium system, which controls said production through a 6 amino acid peptide AimP that binds to an AimR responsive element polypeptide/receptor that dissociates an AimR polypeptide thereby controlling (e.g. not allowing) the expression of the product of interest; or wherein the AimR binds to the AimR responsive element activation of transcription occurs.  The sequences involved are as noted in Claim 1.  The system and use in cells for controlling expression of expression products of interest are, as well as the polypeptides peptides/polypeptides involved are both novel  This system was only identified in post-filing art of Erez et al. (cited previously and in the IDS). Thus, claims 1-3, 5-8, 13-18, 38-40, 44, 47, 49-60 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        07 September 2022